DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 11, 13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Forutanpour et al. ( US patent Publication:20140168262, “Forutanpour”).


Regarding claim 1, Forutanpour teaches, an information processing device (Fig. 3) comprising:
A central processing unit (CPU) ( control unit processor 122 at Fig. 3 ) configured to:
	specify a conspicuous region having a visual characteristics that relatively easily attracts visual attention of a user in a field of vision of the user; (control unit software which is run by control unit processor 122 at Fig. 3  [0043] and FIG. 6 discloses an exemplary user interface for an augmented reality where flat surfaces are the conspicuous region where virtual objects will be placed. 
enabled device according to some aspects of the present disclosure. [0045] discloses how the conspicuous region are determined……………………………..“[0045] According to embodiments of the present disclosure, the ARD may be 
configured to prioritize the flat surfaces detected based on the following 
criteria, including but not limited to: a) how well features of user interface 
windows can be tracked; b) area/size of a surface; c) location of the surfaces 
relative to the user's field of view (FOV); 4) orientation and aspect ratio of 
the surfaces; and 5) background color of the surfaces.”))
and


Regarding claim 2, Forutanpour teaches, specify the conspicuous region on a boundary surface detected from the field of vision. (Fig.6 and {0043] shows that the conspicuous region are selected on the boundary surface detected from eth field of vision. There are five boundary surfaces where conspicuous regions are specified for virtual images.)

	Regarding claim 3, Forutanpour teaches, specifies the conspicuous region based on an edge of the boundary surface detected from the field of vision. (Fig.6 and {0043] shows that the conspicuous region are selected based on the edge of on the boundary surface detected from the field of vision. There are five boundary surfaces where conspicuous regions are specified for virtual images. User interface windows 610, 612, 614, 616, 618, 620, 620 and 622 are disposed with respect to an edge of boundary surfaces.) 

	Regarding claim 9, Forutanpour teaches, specifiy the conspicuous region based on color information in the field of vision. [0045] discloses how the conspicuous region 
windows can be tracked; b) area/size of a surface; c) location of the surfaces 
relative to the user's field of view (FOV); 4) orientation and aspect ratio of 
the surfaces; and 5) background color of the surfaces.”))

	Regarding claim 11, Forutanpour teaches, control the display of the virtual object in a disposition direction corresponding to a shape of the conspicuous region. ([0046] discloses virtual object are placed based on shape of the conspicuous region. …………….   [0046] In some implementations, depending on the content to be displayed, a surface having a vertical orientation may be preferred to a display a Word document, while a surface having a horizontal orientation may be preferred to display a movie.  Furthermore, aspect ratio of each user interface window can be used as criteria in matching augmented reality contents to be displayed to 
user interface windows.  For example, a long and narrow horizontal user 
interface window can be used to display a stock ticker, while a user interface 
window having approximate aspect ratio of 16:9 or 4:3 may be used to display 
movies.”)

Regarding claim 13, Forutanpour teaches, wherein the field of vision of the user is a real space, and the CPU is further configured to control the displayol related to a  [0028] FIG. 4 illustrates another exemplary augmented reality enabled device 400 according to some aspects of the present disclosure.  As shown in FIG. 4, the augmented reality enabled device 400 may be a head mounted device.”)

	Claim 15 is directed to a method and its steps are similar in scope and functions of the elements of the device claim 1 and therefore claim 15 is rejected with same rationales as specified in the rejection of claim 1.
	
Claim 16 is directed to a a non-transtory computer readable medium and its elements are similar in scope and functions of the elements of the device claim 1 and therefore claim 16 is rejected with same rationales as specified in the rejection of claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claim 10 is are rejected  under 35 U.S.C. 103 as being unpatentable over Forutanpour.



Regarding claim 10, Forutanpour teaches, wherein the CPU is further configured to specify a conspicuous region indicating ease of attracting visual attention of the user for each boundary surface, and specify the best conspicuous region on the boundary surface. (Forutanpour “[0045] According to embodiments of the present disclosure, the ARD may be configured to prioritize the flat surfaces detected based on the following 
criteria, including but not limited to: a) how well features of user interface 
windows can be tracked; b) area/size of a surface; c) location of the surfaces 
relative to the user's field of view (FOV); 4) orientation and aspect ratio of 
the surfaces; and 5) background color of the surfaces.”) but doesn’t expressly teach that the specification of conspicuous region is done using conspicuous score.
	However, As Forutanpour determines conspicuous region based on several factors, an ordinary skilled person skilled in the art would like to modify Forutanpour to perform these using a scoring system to produce a conspicuous score based on the different factor and specifies the conspicuous region on the boundary surface having the best conspicuous score for the purpose using a standard and known method of selecting the best region for better management and tracking.


Claims 4-7 are rejected  under 35 U.S.C. 103 as being unpatentable over Forutanpour in view of Poursohi et al. ( US patent Publication: 20170148217, “Poursohi”).



However, Poursohi teaches, specifies the conspicuous region further based on a gazing point of the user. ([0084] In yet a further aspect, a virtual region could be defined based on a gaze direction of an actor.  In particular, the computing system 104 may use 
sensor data to determine a gaze direction of an actor and may then use this gaze direction to define the region.”)
	Forutanpour and Poursohi are analogous as they are from the field of virtual image generation.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Forutanpour to have the CPU further configured to specify the conspicuous region further based on a gazing point of the user for the purpose of determining the region dynamically and more accurately than field of view.

	Regarding claim 5, Forutanpour as modified by Poursohi teaches, wherein the CPU is further configured to specify the conspicuous region on the boundary surface on which the gazing point of the user is positioned. (Forutanpour teaches the the conspicuous region specification unit specifies the conspicuous region on the boundary surface as shown in claim 2. Poursohi teaches, determining the virtual region based on the gazing point of the user. Therefore the combination teaches specifying 
	
Regarding claim 6, Forutanpour as modified by Poursohi teaches,   wherein, when the edge is detected in a vicinity of the gazing point, the CPU is configured to specify a region along the detected edge as the conspicuous region. (Forutanpour Fig.6 and {0043] shows that the conspicuous region are selected based on the edge of on the boundary surface detected from the field of vision. There are five boundary surfaces where conspicuous regions are specified for virtual images. User interface windows 610, 612, 614, 616, 618, 620, 620 and 622 are disposed with respect to an edge of boundary surfaces. Poursohi teaches, determining the virtual region based on the gazing point of the user as shown in claim 4. Therefore the combination teaches in a case in which the edge is detected in the vicinity of the gazing point, the conspicuous region specification unit specifies a region along the detected edge as the conspicuous region for purpose of providing virtual image at a known stable position.)

Regarding claim 7, Forutanpour as modified by Poursohi teaches, wherein,  when the edge is not detected in a vicinity of the gazing point of the user, the CPU is further configured to control the display of the virtual object in the vicinity of the gazing point. (Poursahi [0084] In yet a further aspect, a virtual region could be defined based on a gaze direction of an actor.  In particular, the computing system 104 may use 
sensor data to determine a gaze direction of an actor and may then use this gaze direction to define the region.”  Forutanpour Fig.6 and {0043] shows that the 
Therefore it would have been obvious that if edge is not detected the combination of reference will place the virtual object in the vicinity of gazing point as taught by Forutanpour for better visibility of user.)


	Claim 12 is rejected  under 35 U.S.C. 103 as being unpatentable over Forutanpour in view of Goldenberg et al. ( US patent Publication: 2012/0226983, “Goldenberg”).
Regarding claim 12, Forutanpour doesn’t expressly teach, wherein the CPU configured to control display of an animation based on the conspicuous region.
However, Goldenberg teaches, control display of an animation based on the conspicuous region.
.( [0006] discloses providing an animation in a conspicuous area  ……In one aspect, implementations provide receiving a first input, the animation creation application having a user interface that shows a virtual-space area for one or more first objects used in animations,”)
Forutanpour and Goldenberg are analogous as they are from the field of virtual image generation.
Forutanpour to have included the CPU configured to control display of an animation based on the conspicuous region as taught by Goldenberg for the purpose of providing attraction to the user about the virtual information that would be displayed in the conspicuous region.

Claim 14 is rejected  under 35 U.S.C. 103 as being unpatentable over Forutanpour in view of Stafford et al. ( US patent Publication: 2014/0361977, “Stafford”).

Regarding claim 14, Forutanpour doesn’t expressly teach, wherein the field of vision of the user is a virtual space, and the display control unit performs the display control related to a virtual space.
	However, Stafford teaches, the field of vision of the user is a virtual space, and a CPU configured to control the display related to a virtual space. ({0073-0074]] discloses virtual reality system where field of view of a user is a virtual space and the system controls display related to a virtual space.)
	Stafford and Forutanpour are analogous as they are from the field of virtual image generation.
	Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Forutanpour to have included the HMD of Forutanpour to have the field of vision of the user is a virtual .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 8 is objected to be allowable because the combination of best available prior arts fails to expressly teach the limitation as a whole, wherein, in a case in which a gazing time of the user is longer than a predetermined threshold, the display control unit disposes the virtual object at a position other than the boundary surface on which the gazing point is positioned.


Response to Arguments
Applicant’s arguments, see remarks Page 9, filed 5/2/2021, with respect to interpretation of claims 1-14 under 35 USC 112(f) have been fully considered and are persuasive.  The claims are not interpreted under 35 USC 112(f).

Applicant’s arguments, see remarks Page 9, filed 5/2/2021, with respect to rejection of claim 16 under 35 USC 101 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Applicant’s arguments, see remarks Page 9, filed 5/2/2021, with respect to rejection of claim 1 under 35 USC 102(a)(1) have been fully considered and are not persuasive.  The rejection has been maintained.

Applicant argues, see remarks Page 11, “Forutanpour describes that the Qualcomm Vuforia™ computer vision application is used to detect flat surfaces. Forutanpour further describes that the flat surfaces are prioritized based on how well features of user interface windows can be tracked, area/size of a surface, location of the surfaces relative to the user's field of view (FOV), orientation and aspect ratio of the surfaces, and background color of the surfaces. Flowever, Forutanpour does not describe detection of a region having a visual characteristic that is able to relatively easily attract visual attention of a user in a field of vision of the user.”


Additionally last few lines {0045] discloses more examples how visible charateristics are used to select conspicuous region. See “[0045]…. In some 
implementations, if a surface has many colors and has high frequency 
variations, a set of markers may be chosen such that the virtual user interface 
window(s) may "stick" to the surface even though the user moves his head from 
one view to another view.  In addition, in situations when a user is conversing 
with a person, surfaces in the periphery may be preferred to surfaces in the 
center so that the user interface windows would not interfere with the user's 
conversation with the person.  In some applications, large areas may be 
preferred over small areas. “  Therefore conspicuous region are selected based on visual characteristic that is able to relatively easily attract visual attention of a user in a field of vision of the user.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616